 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) ee F fi Fim Ey Page 1 of 1

 

UNITED STATES DISTRICT COURT jy 99 on
SOUTHERN DISTRICT OF CALIFORNIA

 

CLERK. US RETR rT COURT
United States of America JUDGMENT ISU EREMINATP CASI ORNIA

Vv. (For Offenses Commi DEPUTY

   
 
 

 

Julio Alvarado-F lores Case Number: 19MJ22766-FAG

 

 

 

 

 

 

 

Michael Stein
Defendant's Attorney
REGISTRATION NO. 86388298
THE DEFENDANT:
pleaded guilty to count(s) 1 of Complaint
Li was found guilty to count(s)

after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

LJ The defendant has been found not guilty on count(s)
[] Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

LI TIME SERVED XX] THIRTY (30) DAYS

Assessment: $10 WAIVED [& Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L’ Court recommends defendant be deported/removed with relative, charged in case

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

July 11, 2019
Date of Imposition of Sentence

Received Wy Jas?

DUSM HONORABLE F. A. GOSSETT Ii
UNITED STATES MAGISTRATE JUDGE

 
